DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites an input device comprising: a sensor adapted to provide cursor control on a display based on relative movement between the sensor and a reference surface; and a housing at least partially containing the sensor and adapted to be selectively manipulatable relative to the reference surface into: a first position to cause operation of the sensor to control the cursor at a first precision level; and a second position to cause operation of the sensor to control the cursor at a second precision level different from the first precision level, wherein a magnitude of difference between the first precision level and the second precision level is selectable by a user.

Independent claim 12 is allowed since the claim recites an input device comprising: a housing including a first contact portion and a second contact portion; a first sensor located at the first contact portion and adapted to provide a first precision level of control of a cursor on a display; and a second sensor located at the second contact portion and adapted to provide a second precision level of control of the cursor on the display, wherein the second precision level is different than the first precision level, a precision level difference between the first precision level and the second precision level comprises a difference of at least 10 percent, and wherein the second contact portion is adapted to be movable relative to a reference surface separately, and independently from, the first contact portion.
Claim 13 is allowed as being dependent upon aforementioned independent claim 12.
Independent claim 14 is allowed since the claim recites an input device comprising: a sensor; and a housing at least partially enclosing the sensor and a control portion, wherein the control portion comprises: a processor; and a non-transitory computer-readable medium storing instructions, executable via the processor, to: receive a signal based on relative movement between a sensor and a reference surface, the signal adapted to at least partially provide control of a cursor on a display; and receive information on whether a first portion of a housing of the input device is in a first position or a second position relative to a second portion of the housing while the sensor remains in slidable position with respect to the reference surface; and direct control of the cursor 
Claims 15 and 16 are allowed as being dependent upon aforementioned independent claim 14.
The closest prior art by Odgers et al. (hereinafter Odgers – US Doc. No. 20150193023) discloses a mouse wherein the mouse can be used in one of two different orientations and wherein each orientation allows the user a different level of accuracy.  Odgers does not disclose an input device comprising: a sensor adapted to provide cursor control on a display based on relative movement between the sensor and a reference surface; and a housing at least partially containing the sensor and adapted to be selectively manipulatable relative to the reference surface into: a first position to cause operation of the sensor to control the cursor at a first precision level; and a second position to cause operation of the sensor to control the cursor at a second precision level different from the first precision level, wherein a magnitude of difference between the first precision level and the second precision level is selectable by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694